P.O.BOX 9500
WILKES-BARRE, PA 18773-9500

CXBROGIS-202010 60017382 000599 NLO826 171 DODO 4120607 1263-1264

DEELSHISHIDO
wus 31707 W, LAKE KETCHU
Bet MROAD  - —
; STANWOOD WA 98292-9709

 

 

oe ‘DEE, we're required by federal regulations fo notify you of the
following information after you become.60 days past due.

. ~—-~-Wehhaven!trushed your federal studentJosh payment hat was due. on 08/07/20...
Your outstanding payment _ | oe
Payment PastDue a | $160.18
Sée the next page for a breakelown of the loans in this payment,

Ino payment is made, your loans will d

you arén’t making your regular Monthly Payments, We'ré-algo concerned. about the potential

impact to your credit score, ‘if you don’t take-action,

Ways you cah:pay -

‘Online: ‘This is the fastest way to bring your account up to date, To.riaké-a payment, visit
Navienit.com, With dur mobile:site, It's easy to pay-on yoursmartphone, tod,
By phorie: Call us.at 888-272-5543 oo

By mall.’Send checks or money orders to Navient, P.O. Box 9633, Wilkes-Barre, PA 18779:
9533; Make sure to include your statement or write your accotint numberon-the-check.or

money order, .
Payment rélief options are: vallable to heip you avoid ‘default on your federal loans
If making.a payment now Isn't.ah.option for you, call us immediately to talk about your

- fifdticlal situation. We may be-able to reduce or temporarily postpone your Monthly:
Payments, So

 

efault on.06/04/21. Interest continues to acorue while -

 

 

Account number i
as

Date.

srt. — ef 108/20 - einer Tet ates

 

_ Mahage your account online

Navient.com

 

Contact us
888-272-5643

Monday ~ Thursday,
8am.-9 pm. os
Friday,.8.a.m.~-5 p.m and -
Saturday 8 am. —12 pm.
Eastern:

 

~ Keeping our commitment'to «
~ Serve.you during'this urifolding -

“situation Is our focus. If youre -
experiencing difficulty making: .
payments as a.resultof COVIB-
19, we.encourage you to visit
Navient.cor/COVID-19 for -
updates arid more Information on

 

 

extended repayment, Your payments could be as low-as $0 per month with
~ qualifying income and loans, ee -

* . Payment postponement - Youmay be eligible to temporarily postpone payments
through deferment or forbearance if you meet certain cohditions; such as being
enrolled In school at:least half-time, unemployment or financial hardship. Unpaid
interest'that accrues’on a subsidized loans during forbeatance’and oni an
unsubsidized'loans during deferment or forbéaranee may be capitalized (added to
your principal) at certain intervals, As a result, more interest may accrue over the.
life of the foan, Monthly Payment Amounts may increasé arid-additional payments:
may be required, , a

* Forgiveness ~ If you teach full-time for five:complete and conseciitive academic:

© Lowér payments ~ You may be eligible for reduced paynients through’ different
repayment plan, such.as.Income-Driven. Repayment (1D ), Graduated repayment.or

 

available relief options. ~

 

 

 

- Pata comunlearse en Espatiol con 'Atencién alCliente;
. lame gratis al (888) 272-6543; y marqué-él Auiriero correspondiente.

Case 15-15924:MLB boc 70-13 ee

be sO

 
omy va erriuyili eUiUUL.UL GuUGaTIONal service agency, and meet other
- qualifications, you. may be:eligible for forgiveness of $5,000 (of-up to $17,500 if you:
poetihe criteria of a highly qualified teacher) under thé Teacher Loan Forgiveness
‘Program,

6 Loan discharge - If you're unable to complete your program because your school
closed, the school failed to make any required refund on your loans, your loans
Were falsely certified by the school or you were the victim of identity theft, you may
be eligible to have your loans discharged,-Additional conditions for discharge
include total or permanent disability, death, and'in some cases, bankruptcy.

° — Consolidation ~ You may be able to combine your federal loans into a single
Monthly Payment with a single Interest rate. (Consolidating FFELP loans'into the-
Direct program may also allow your loans to become eligible for mofe.repayment
and forgiveness options of a neW Direct Consolidation Loan.)

- To apply for IDR or consolidation, of'to learn more about the other options above, visit:
the U.8.:Department of Education at Studentloans.gov. For tips on. managing your

_ finances and repaying your loans, visit: StudentAld.gov or Navienticor, You cai also:
find information. on:résolving:a dispute at hitpsi/studentaid.gov/sa/repay-

loans/disputes/prepare., .

We're here'to help 7
We know, financlal challenges cart come'up uifexpéctedly, and we wanttohelpyougeton...

track with your repayment schedule. If you have any-questions, visit us online or give us a
call,

- Important disclosure(s)

‘Debticallection attempt | | .
This is ah.attempt to-collect a:debt and any Information obtained will be used for that purpose.-

Credit buréau reporting / . a |
. We.may reportinformation about your aécount to credit bureaus. Late payments, missed payments, or default on your accolnt may. be
reflected in your credit report,

Sludenl Loan Ombudsman, a OO
For Federal loans only: The Student Loan’ Ombudsman:assists borrowers. Who have tried unsuccessfully to resolvé'a problem'through
customer service offices, You can write to.the-U,S, Department of Education, FSA. Ombudsman, P.O. Box 1843; Monticello, KY 42633,

_Eleetroni¢é-chéck conversion. - Co . oe Fe,
_ > Whéhiyou provide'a check as payment, you authorize us -either'to use information from your check to make a one-time electrorile fund
‘trafisfer from your account or to:process the payment as a check transaction, When we.tise Information from your check’to make’an -
electronic fund transfer, furids'may be withdrawn from your account as soon as the same-day we recelve your paymenit, and you will not
" Teceive your check back froth your financial institution, .

_ Payments-pursuant fo a disputed sum or baleince anid/or fegarding which you-demiand complete or partial satisfaction fora loan.must
be sént to: Navient, P.O, Box:3800, Wilkes-Barre, PA 18773-3800, with @ description of the alleged dispute and lhe-remedy sought.
As provided ini thé underlying loan agreements, we reserve the right fo accept the payment and deny the requested. réllef whether or

"fot We return or refund such payments,

Loan Information

 
  
   

  
   
  

     

 

~ 09/06/06. $ 10,576.00. 2,732.29: 3.500 PLUSLOAN.
06/20/07 $5,835.00 $1,654.38 8.500 ~ PLUSLOAN

 

02/27/08 __$5,963:00 $1,668.35 ~=—S*=<“‘«‘z OCS PLUSLOAN

‘Case 15-15924-MLB Doc 70-13 Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2 of 2

ARUP efecto
